Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 1 of 10 Pageid#: 119




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION

 LATRON DUPREE BROWN,                           )
     Petitioner,                                )
                                                )       Civil Action No. 7:20cv00196
 v.                                             )
                                                )       By: Elizabeth K. Dillon
 HAROLD W. CLARKE, DIRECTOR,                    )           United States District Judge
     Respondent.                                )


                                   MEMORANDUM OPINION

        Petitioner Latron Dupree Brown, a Virginia inmate proceeding pro se, filed a petition for

 writ of habeas corpus, pursuant to 28 U.S.C. §2254, challenging his incarceration under a

 judgment order from Augusta County Circuit Court, entered June 29, 2017, sentencing him to

 three years in prison, with two years suspended, for unlawful wounding. Respondent has filed a

 motion to dismiss the petition, arguing that the habeas decision from the Supreme Court of

 Virginia is neither contrary to nor an unreasonable application of federal law, nor does the

 decision involve an unreasonable determination of facts. After careful review of Brown’s

 petition, his reply to the motion to dismiss, and the entire record of proceedings in the state court,

 the court agrees that the state habeas decision is not unreasonable. Therefore, the court must

 grant the respondent’s motion to dismiss and will deny a certificate of appealability.

                                        I. BACKGROUND

 A. Factual Background

        Considering the evidence in the light most favorable to the Commonwealth, the

 prevailing party at trial, the evidence established that on the morning of August 1, 2016, Brown,

 an inmate at Augusta Correctional Center in Augusta County, Virginia, was involved in an

 incident with another inmate, Ronald Brown (hereafter, “Ronald,” to avoid confusion) on the
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 2 of 10 Pageid#: 120




 “Boulevard,” a grassy common area between buildings in the correctional complex. Corrections

 Officer Phillina Middleton testified that she saw the two inmates from a distance, when Ronald

 was on the ground, not moving, and Brown was on top of Ronald’s chest, striking Ronald in the

 face six to eight times. She did not see what had started the altercation. Before she could reach

 the men, they had separated and gone in different directions. When she approached Brown and

 asked him about the incident, he said that he was not fighting; he was just trying to stop it.

 Habeas R. 1 at 103–109.

         Ron Hall, Assistant Chief of the Virginia Department of Corrections Special

 Investigations Unit, investigated the incident, interviewing the officers, Brown, and Ronald.

 When Hall spoke with Brown on August 3, 2016, after advising him what the interview was

 about, Brown stated that he had not done anything wrong. When told that the altercation was

 recorded by the Rapid Eye Video system, Brown said he was just defending himself, and if they

 had the video, they should know that. Brown refused to say anything further. Because no one

 had the appropriate technology to play the video in court, Hall testified about what he saw on the

 video. He testified that he saw both men walking, and then they were taking swings at each

 other. They ended up on the ground at some point, and one man was on top of the other,

 punching him for 48 seconds. The video was not clear enough for him to identify either man in

 the fight. Hall also identified a photo of Ronald, taken on August 3, 2016, showing that Ronald

 had bruising and swelling on both eyes, sutures in the outside corners of both eyes, and sutures

 above his left eye. Habeas R. at 110–115.

         Ronald was an uncooperative witness for the Commonwealth, attempting to take the Fifth

 Amendment when asked questions about the incident. When told that he could not take the Fifth


         1
          Citations to the record of the habeas case in the Supreme Court of Virginia, Record No. 190396, will be to
 “Habeas R.,” using the typed page numbers in the bottom left corner of each page.

                                                         2
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 3 of 10 Pageid#: 121




 Amendment, Ronald’s answers changed to “I can’t recall.” Habeas R. at 117. The only

 information he gave is that in a photo he was shown from the video, the person on the ground

 looked like him. He also testified that he was 5’5” tall and 150 pounds; Ronald estimated Brown

 at 5’6” and 160 pounds. Habeas R. at 116–120.

        After the Commonwealth’s case, Brown testified that he had been at Augusta

 Correctional Center for about one month before the incident. He had been told that Ronald

 expected some money from him, and he was not willing to pay. While on the way back from the

 breakfast chow line, he saw Ronald and told him he was not going to pay him anything. Brown

 testified that Ronald then struck him, and he tried to defend himself. When they fell to the

 ground, he struggled to get on top of Ronald, because he was afraid of what would happen if

 Ronald got on top of him. He pinned Ronald to the ground, as Ronald continued to try and fight

 him. He struck Ronald just enough to get him subdued, so that Ronald would not start the

 assault again as soon as they got off the ground. He strongly felt that he had to defend himself in

 this way, and that he did not strike Ronald more than was necessary to get him to stop trying to

 hit him. Two other inmates from Augusta Correctional Center also testified, indicating that they

 had not known Brown or Ronald previously. They were on the Boulevard when Ronald lunged

 toward and struck Brown, requiring Brown to defend himself. One witness testified that he

 never saw Brown hit Ronald, only pin him to the ground; the other testified that Brown hit him

 two or three times, just until Ronald stopped struggling. Habeas R. at 125–160.

 B. Procedural History

        A grand jury indicted Brown for one count of unlawful wounding in violation of Virginia

 Code § 18.2-51. Brown waived a jury and proceeded to a bench trial on June 26, 2017.

 Following presentation of the evidence, the court found him guilty of unlawful wounding,



                                                  3
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 4 of 10 Pageid#: 122




 finding that the force used for self-defense was excessive. Both parties waived a presentence

 report, and the court sentenced Brown to three years in the penitentiary, with two years

 suspended, resulting in a sentence one month above the low end of the guidelines. The judgment

 order was entered June 29, 2017. (Br. in Supp. of Mot. to Dismiss, Resp’s Ex. 1, Dkt. No. 10-1.)

          Brown appealed his conviction to the Court of Appeals of Virginia, challenging the

 sufficiency of the evidence to support his conviction. By opinion dated February 28, 2018, the

 court denied his appeal. The Supreme Court of Virginia refused his appeal on August 31, 2018.

 Brown did not seek certiorari from the United States Supreme Court.

          On March 28, 2019, Brown filed a petition for habeas corpus in the Supreme Court of

 Virginia, raising the same issues raised in the current petition. For reasons discussed more fully

 below, the state court dismissed his petition on December 4, 2019. Brown filed the current §

 2254 petition on March 30, 2020, raising the following issues:

          (1) That his right to due process was violated by the Government’s failure to permit him

              or the court to view the Rapid Eye Video, in violation of Brady, 2 which denied

              Brown the opportunity to prepare a defense interpretation of the video.

          (2) That his trial counsel was ineffective because he failed to provide petitioner with a

              copy of the video from the Rapid Eye Video system.

                                                II. DISCUSSION

 A. Standard of Review and Limitations on Federal Habeas Corpus Relief

          A federal court may grant a petitioner habeas relief from a state court judgment “only on

 the ground that he is in custody in violation of the Constitution or laws or treaties of the United

 States.” 28 U.S.C. § 2254(a). Federal courts reviewing constitutional claims that have been


          2
           In Brady, the Supreme Court held that due process requires a prosecutor to disclose material, potentially
 favorable evidence in its possession to the defendant before trial. Brady v. Maryland, 373 U.S. 83 (1963).

                                                          4
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 5 of 10 Pageid#: 123




 adjudicated on the merits in state court may grant relief on such a claim only if the state court’s

 decision was (1) “contrary to, or involved an unreasonable application of, clearly established

 Federal law, as determined by the Supreme Court of the United States,” or (2) “was based on an

 unreasonable determination of the facts in light of the evidence presented in the state court

 proceeding.” 28 U.S.C. § 2254(d)(1)-(2). There is a presumption of correctness that attaches to

 the state court’s finding of facts, which can be overcome only by clear and convincing evidence.

 28 U.S.C. § 2254(e).

        A federal district court reviewing a § 2254 petition is also limited by the separate but

 related doctrines of exhaustion, procedural default, and independent and adequate state law

 grounds. The standard of review and these procedural doctrines promote the principles of

 finality, comity, and federalism, recognizing a state’s legitimate interests in enforcing its laws,

 preventing disruption of state judicial proceedings, and allowing states the first opportunity to

 address and correct alleged violations of a state prisoner’s federal rights. Coleman v. Thompson,

 501 U.S. 722, 730–31 (1991).

 B. Analysis of Claims

        1. Due process/Brady claim

        The state habeas court held that Brown had procedurally defaulted this issue because he

 did not raise the objection at trial and on direct appeal. Habeas R. at 218. Under well-settled

 principles of Virginia law, a prisoner cannot raise a claim in habeas that could have been raised,

 but was not, at trial and on direct appeal. Slayton v. Parrigan, 205 S.E.2d 680 (Va. 974). When

 the state relies upon an independent and adequate state law procedural ground to dismiss a

 habeas claim, the federal claim is also procedurally defaulted, unless the petitioner can show

 cause and actual prejudice for the default. Smith v. Murray, 477 U.S. 527, 533 (1986).



                                                   5
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 6 of 10 Pageid#: 124




        Cause for procedural default requires the existence of some objective factor, external to

 the defense and not fairly attributable to the prisoner. Coleman, 501 U.S. at 756–57. Examples

 of good cause for procedural default include interference by government officials that makes

 compliance impossible or impractical, such as failing to provide trial transcripts, coercion, or acts

 or omissions of prison officials. Murray v. Carrier, 477 U.S. 478, 488. Negligence of state trial

 counsel is generally not adequate cause for default unless it rises to the level of constitutionally

 ineffective assistance of counsel. Id. at 486. Brown states that the reason the issue was not

 raised at trial was because the same attorney who represented him at trial also represented him on

 appeal and would not raise the issue.

        Counsel’s failure to raise this issue does not constitute ineffective assistance of counsel

 because the issue has no merit, as discussed below. Even if the issue had merit, counsel is not

 required to raise every nonfrivolous issue desired by the defendant, as choosing which issues to

 raise is a matter of professional judgment and trial strategy. Jones v. Barnes, 463 U.S. 745, 751

 (1983). The “process of winnowing out weaker arguments on appeal and focusing on those more

 likely to prevail . . . is the hallmark of effective appellate advocacy.” Smith, 477 U.S. at 536.

 Such strategic decisions of counsel are given the highest deference by courts reviewing the

 effectiveness of counsel. Strickland v. Washington, 466 U.S. 668, 689–90 (1984). Thus, Brown

 cannot show cause for his procedural default.

        Further, Brown can show no prejudice because there was no Brady violation, clearly

 making this an issue without merit. First, by all accounts except for Brown’s, the video was not

 favorable. Second, the video was made available for defense counsel’s review under the

 Commonwealth Attorney’s Office’s open-file review policy. Counsel viewed the video more

 than two months before trial and took notes on it. His simultaneous notes substantially



                                                   6
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 7 of 10 Pageid#: 125




 corroborate the testimony of Investigator Ron Hall at trial. In his affidavit filed with the state

 habeas court, counsel represented that he discussed the video with Brown on April 24, 2017, and

 again on June 22, 2017, just a few days before trial. He did not recall Brown ever asking to see

 the video before trial, and at any rate, counsel lacked the necessary equipment to play the video

 for Brown, especially at the jail. Counsel acts as an agent for his client. Farabee v. Clarke, 967

 F.3d 380, 392 (4th Cir. 2020). By making the video available to defense counsel for viewing, the

 Commonwealth satisfied its obligation under Brady and under the applicable Rules of Discovery

 in Virginia in effect in 2017. Rule 3A:11, Rules of the Supreme Court of Virginia. Because

 there was no Brady violation, there can be no prejudice from the non-existent violation.

         Because Brown has shown neither good cause nor prejudice to overcome his procedural

 default of this issue, the court will dismiss this claim.

         2. Ineffective assistance of counsel

         To prevail on a claim of ineffective assistance of counsel, a petitioner must demonstrate

 that (1) counsel’s performance was so deficient that he was not functioning as counsel

 guaranteed by the Sixth Amendment and (2) that the deficient performance prejudiced the

 defense. Strickland, 466 U.S. at 687. Petitioner must satisfy both prongs of this test. The state

 habeas court held that Brown did not meet his burden of proving either prong. Habeas R. at 219.

         Deficient performance requires a showing that counsel’s performance fell below “an

 objective standard of reasonableness . . . under prevailing professional norms.” Id. at 688. The

 reviewing court must not rely upon “the distorting effects of hindsight,” but must presume that

 counsel’s actions fell within the wide range of reasonable strategy decisions. Id. at 689–90. The

 Strickland standard is “doubly deferential” in the context of a habeas petition, because the

 deferential standard of review required by § 2254 overlaps with the deferential standard under



                                                    7
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 8 of 10 Pageid#: 126




 Strickland. Woods v. Etherton, 136 S. Ct. 1149, 1151 (2016); Cullen v. Pinholster, 563 U.S.

 170, 190 (2011). In other words, federal courts on habeas review are to give the benefit of the

 doubt to both the state court and the defense attorney. Woods, 136 S. Ct. at 1151. To establish

 prejudice, Brown must show that there is a “reasonable probability that the outcome of the

 proceedings would have been different” but for the deficient performance, which means “a

 probability sufficient to undermine confidence in the outcome. Strickland, 466 U.S. at 694.

        The question is not whether “a federal court believes the state court’s determination

 under the Strickland standard was incorrect, but whether that determination was unreasonable—a

 substantially higher threshold.” Knowles v. Mirazavance, 556 U.S. 111, 123 (2009). “This

 double-deference standard effectively cabins our review to determining whether there is any

 reasonable argument that counsel satisfied Strickland’s deferential standard.” Owens v. Stirling,

 967 F.3d 396, 412 (4th Cir. 2020) (emphasis added). “If this standard is difficult to meet, that is

 because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 103 (2011). Surmounting

 Strickland’s standard is never an easy task, but “establishing that a state court’s application of

 Strickland is unreasonable under § 2254(d) is all the more difficult.” Id. at 105.

        Applying this standard to the state’s habeas decision herein, as the court must do, this

 court cannot say that the state court’s findings are unreasonable. As to performance, reviewing

 the video in its entirety, taking notes, and discussing the video with the defendant and its likely

 damaging effect on the case can be considered adequate performance under the technological

 restraints faced by counsel. The affidavit and accompanying evidence support the state court’s

 factual determination, which is binding on this court unless overcome by clear and convincing

 evidence. 28 U.S.C. § 2254(e). While finding a way to show the video to Brown in advance

 might be the gold standard of representation, Strickland does not mandate the best possible



                                                   8
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 9 of 10 Pageid#: 127




 performance, only reasonable performance under prevailing professional norms. 466 U.S. at

 690.

        Nor was the state court unreasonable in finding that Brown was not prejudiced by failure

 to see the video. The trial court accepted that Brown had not started the altercation. The basis

 for the court’s decision was that Brown’s use of force to defend himself was excessive under the

 circumstances. Forty-eight seconds of repeatedly hitting a restrained person in the face can

 reasonably be perceived as excessive, especially given the injuries sustained by Ronald, which

 required stitches in three different locations, including around both eyes. Brown’s own

 testimony confirmed that he was the person on top, striking the person on the bottom. Habeas R.

 at 151. Because the court accepted that Brown did not instigate the altercation, there is nothing

 he has alleged that the video would show which was not already brought to the trial court’s

 attention. Accordingly, the state habeas court’s decision is a reasonable determination of facts

 and application of law, and the court must dismiss this claim.

                                        III. CONCLUSION

        For the reasons discussed above, the court will grant the respondent’s motion to dismiss.

        Further, when issuing a final order adverse to a § 2254 petitioner, the court must issue or

 deny a certificate of appealability. Fed. R. Gov. § 2254 Cases 11(a). A certificate of

 appealability may issue only if the movant has made a substantial showing of the denial of a

 constitutional right. 28 U.S.C. § 2253(c)(2). The movant must show that reasonable jurists

 could debate whether the petition should have been resolved in a different manner or that the

 issues presented were adequate to deserve encouragement to proceed further. Miller-El v.

 Cockrell, 537 U.S. 322, 338 (2003); Slack v. McDaniel, 529 U.S. 473, 83–84 (2000). In the

 context of a procedural ruling, the movant must demonstrate both that the dispositive procedural



                                                 9
Case 7:20-cv-00196-EKD-JCH Document 16 Filed 05/28/21 Page 10 of 10 Pageid#: 128




  ruling is debatable and that the action states a debatable claim of the denial of a constitutional

  right. Gonzales v. Thaler, 565 U.S. 134, 140–41 (2012). Brown has not made such showings in

  this case, and a certificate of appealability will be denied.

         An appropriate Order will be entered.

         Entered: May 28, 2021.




                                                         /s/ Elizabeth K. Dillon
                                                         Elizabeth K. Dillon
                                                         United States District Judge




                                                    10
